On the application for re-hearing.
Spencer, J.
It is shewn, and not disputed, that at-the time of plaintiff’s marriage with John J. O’Brien, she had no property whatever, except a set of bed-room furniture, which is not identified in either of the injunction suits, and was not identified in her separation suit against her husband.
She had no separate occupation or business, or any other conceivable source of getting money, except by donations from her husband, who, after failing as a merchant, was elected clerk of the Sixth Dis*206trict Court of Orleans, an office shewn to be worth a large amount annually.
In this application for rehearing, the counsel for plaintiff frankly assumes (for the sake of the argument we presume, though the fact is in truth not controvertible), that the money with which the house and lot and furniture seized in these cases, was bought, was furnished to plaintiff by her husband O’Brien, or they were paid for by him.
But he assumes that this money was from the revenues of his office, and therefore exempt from seizure, and therefore that he had a perfect right to give it to his wife, or invest it in her name, which last was the fact in this case.
Conceding for the sake of the argument, in our turn, that this money so invested and used in the wife’s name was derived from the the salaries of his office, we do not agree with the conclusion that, when received by him and reduced to possession, it was exempt from seizure.
It ceased to be money “ due for the salary of an office; ” had he deposited it in a bank, or loaned it, it would have been liable to seizure or garnishment as any other debt due to him. So if he invested it in property, the property bought with it would not bo exempt.
The intention of the law exempting moneys duo for the salaries of office is manifest. It is to prevent creditors depriving, by seizures under garnishment, and by anticipation, the officer of the means of living and, therefore, to prevent them from being deprived of ability to carry on the public business.
But after the salary has been received and reduced to possession, it does not differ from other property; and property bought with it does not stand on a different footing from that bought with any other fund.
The consequences of the doctrine that the law will undertake to ferret out, follow up, and trace the devious course of the salary of an office, after it is reduced to possession, lead to such absurdity as to render it untenable.
After O’Brien, therefore, received the moneys accruing from his office, he could make no other or different disposition thereof, than could a man who received it from the proceeds of a cotton crop, or from any other source.
*207This brings us then to the naked question, Can a man who is largely in debt — in fact insolvent, — take large sums of money out of his pocket and give them to his wife, and invest them in her name, to the prejudice, and in defiance, of the rights of his creditors?
It seems to us that in Louisiana to ask the question is to answer it.
1st. The law looks with suspicion and disfavor upon contracts of all sorts between husband and wife.
2d. It forbids, as a general rule, contracts between them. C. C. (old) 1784, 2421.
3d. By Art. 1975 (old) C. C., all purely gratuitous contracts “ shall be presumed to have been made in fraud of creditors, if, at the time of making them, the debtor had not over and above the amount of his debts, more than twice the amount of the property passed by such gratuitous contracts.”
This is the rule in all cases; a fortiori, as between husband and wife. And it does not matter whether “ the donation,” “ the gratuity,” be one evidenced by “Authentic Act,” or by mere delivery as in case of “ manual gifts.”
4th. The law does not in any case give the same effect to donations between married persons made during marriage, that it does to donations to other persons. The former are always revocable at the will of the donor. C. C. (old), 1742.
5th. Contracts between husband and wife, must, as a general rule at least, be evidenced by authentic act.
These provisions at least shew the animus of our law unmistakably as the annunciations of Articles 1964 and 1965, C. C. (old).
The counsel urges that these acts of O’Brien, whereby he invested large sums of money in his wife’s name, whilst he left his creditors unpaid, are either “ acts of beneficence or acts of fraud.”
We agree with the counsel; and think that the above quoted Art. 1975, enunciates with sufficient distinctness the class to which the law assigns them. The counsel urges that this court “ places an evil construction on every act of the husband. Instead of interpreting his acts as those of a loving husband, solicitous to provide for a delicate wife, his conduct is treated as that of a selfish man, unmindful of the obligations of a kind husband,” etc.
It is sufficient answer to this to state that the “ construction ” this court puts upon his acts, is that which the law puts upon them.
*208The law presumes them to be “ fraudulent.”
It is our duty to apply the law, however much we may and do sympathize with that love and solicitude which prompts every man, who deserves the name, to provide for and shelter the wife of his bosom.
The presumed existence of these feelings, is the very cause why the law so jealously watches transactions between husband and wife.
Plaintiff’s counsel argues that even if these transactions are under the law fradulent, they are not necessarily simulated and must therefore be attacked by revocatory action, and not by seizure.
This is true, and presents the most difficult point in the case. Owing to the intimate relation existing between man and wife, the usual indicia of simulation are not so seizable and apparent — such as the retention of possession, etc.
We think, however, that there are in this case some facts indicating that Mrs. O’Brien’s possession was not real. She and her husband live together in New Orleans and perfectly accessibly to each other. Why should he under these circumstances take from her a most elaborate and almost universal power of attorney?
The counsel says it is only executed upon one of the usual notarial forms.
Concede that, and yet the question remains, why should he, under the circumstances of this case, take a power of attorney at all?
We think the judge below properly held Mrs. O’Brien’s title to be simulated.

Rehearing refused.